                       Case 2:19-cv-01137 Document 1 Filed 07/23/19 Page 1 of 10



     1

     2

     3

     4

     5

     6                                 UNITED STATES DISTRICT COURT
                                      WESTERN DISTRICT OF WASHINGTON
     7                                          AT SEATTLE

     8    UNITED STATES OF AMERICA,                       )
                                                          )        Case No.
     9                Plaintiff,                          )
                                                          )        COMPLAINT TO REDUCE TAX
    10                v.                                  )        ASSESSMENTS TO JUDGMENT
                                                          )        AND FORECLOSE FEDERAL TAX
    11    RENATO M. ALMEDA, individually and as a )                LIENS
          distributee of the Estate of Corazon C. Almeda; )
    12    ESTATE OF CORAZON C. ALMEDA;                    )
          JPMORGAN CHASE BANK, N.A.;                      )
    13    PNC BANK, N.A.; and                             )
          KING COUNTY, WASHINGTON,                        )
    14                                                    )
                      Defendants.                         )
    15    _______________________________________)

    16          The United States of America hereby complains and alleges as follows:

    17                                            INTRODUCTION

    18          1.         This is a civil action by the United States to (1) reduce to judgment federal

    19   income tax assessments against Renato M. Almeda and the Estate of Corazon C. Almeda for the

    20   years 2005, 2006, 2007, 2009, 2010, 2012, 2013, and 2015; and (2) foreclose federal tax liens on

    21   the real property located at 5427 40th Avenue West, Seattle, Washington 98199 (the “Subject

    22   Property”).

    23

    24    U.S. Complaint                                                      U.S. Department of Justice
                                                      1
          (Case No. )                                                         Tax Division, Western Region
    25                                                                        P.O. Box 683
                                                                              Washington, D.C. 20044
                                                                              Telephone: 202-307-6547
5
                      Case 2:19-cv-01137 Document 1 Filed 07/23/19 Page 2 of 10



     1                                     JURISDICTION AND VENUE

     2          2.         This action is commenced pursuant to 26 U.S.C. §§ 7401 and 7403 at the

     3   direction of the Attorney General of the United States and at the request and with the

     4   authorization of the Chief Counsel of the Internal Revenue Service (“IRS”), a duly authorized

     5   delegate of the Secretary of the Treasury.

     6          3.         The Court has jurisdiction over this action pursuant to 26 U.S.C. § 7402 and 28

     7   U.S.C. §§ 1340 and 1345.

     8          4.         Venue is proper in the Western District of Washington under 28 U.S.C.

     9   §§ 1391(b) and 1396. The tax liabilities at issue accrued in this district, the real property at issue

    10   is located within this district, and Renato M. Almeda resides within this district.

    11                                              DEFENDANTS

    12          5.         Renato M. Almeda is named as a defendant because he has unpaid federal tax

    13   liabilities for which the United States seeks a judgment, and because the United States has

    14   federal tax liens against his property and rights to property, including the Subject Property.

    15   Renato M. Almeda is also named as a defendant because he is Corazon C. Almeda’s surviving

    16   spouse and distributee of her Estate.

    17          6.         Upon information and belief, Corazon C. Almeda died intestate on February 20,

    18   2016. The Estate of Corazon C. Almeda arose after Corazon C. Almeda’s death, on February 20,

    19   2016, and remains in effect as to the United States. See, e.g., 28 U.S.C. § 2404; Sequoia Prop. &

    20   Equip. Ltd. P’ship v. United States, No. CV-F-97-5044-LJO, 2002 WL 32388132, at *3 (E.D.

    21   Cal. June 3, 2002); Larson v. United States, 340 F. Supp. 1197, 1199 (E.D. Wis. 1972).

    22          7.         JPMorgan Chase Bank, N.A. is named as a defendant pursuant to 26 U.S.C.

    23   § 7403(b) because it may claim an interest in the Subject Property.

    24    U.S. Complaint                                                    U.S. Department of Justice
                                                     2
          (Case No. )                                                       Tax Division, Western Region
    25                                                                      P.O. Box 683
                                                                            Washington, D.C. 20044
                                                                            Telephone: 202-307-6547
5
                      Case 2:19-cv-01137 Document 1 Filed 07/23/19 Page 3 of 10



     1          8.         PNC Bank, N.A. is named as a defendant pursuant to 26 U.S.C. § 7403(b)

     2   because it may claim an interest in the Subject Property.

     3          9.         King County, Washington is named as a defendant pursuant to 26 U.S.C.

     4   § 7403(b) because it may claim an interest in the Subject Property.

     5                                             BACKGROUND

     6          10.        Renato M. Almeda (“Renato”) married Corazon C. Almeda (“Corazon”)

     7   sometime prior to 1992.

     8          11.        Renato and Corazon remained married until Corazon’s death in 2016.

     9          12.        Renato and Corazon resided in Washington from at least 1992 through 2016.

    10          13.        Renato has resided in Washington from 2016 to the present.

    11          14.        From at least 2005 until 2018, Renato operated a marine vessel and equipment

    12   repair business in Kent, Washington called Seven Stars Industries.

    13          15.        From at least 2005 until about 2013, Corazon worked as a claims processor.

    14          16.        Renato and Corazon filed joint federal income tax returns for the years 2005,

    15   2006, 2007, 2009, 2010, 2012, 2013, and 2015.

    16          17.        The Almedas paid the taxes shown on their returns for 2005, 2006, 2007, 2009,

    17   and 2010, but those returns did not accurately report their income or the taxes owed.

    18          18.        The IRS audited the Almedas’ 2005, 2006, and 2007 income tax returns and

    19   issued a notice of deficiency to the Almedas on May 11, 2009.

    20          19.        Renato and Corazon did not contest the notice of deficiency, and the IRS assessed

    21   additional tax liabilities against Renato and Corazon for the years 2005, 2006, and 2007 as

    22   determined in the notice of deficiency.

    23          20.        The IRS audited the Almedas’ 2009 and 2010 income tax returns.

    24    U.S. Complaint                                                   U.S. Department of Justice
                                                     3
          (Case No. )                                                      Tax Division, Western Region
    25                                                                     P.O. Box 683
                                                                           Washington, D.C. 20044
                                                                           Telephone: 202-307-6547
5
                           Case 2:19-cv-01137 Document 1 Filed 07/23/19 Page 4 of 10



     1               21.      Renato and Corazon agreed to income tax adjustments for the years 2009 and

     2   2010, and the IRS assessed those additional tax liabilities accordingly.

     3               22.      The IRS assessed tax liabilities against Renato and Corazon for the years 2012,

     4   2013, and 2015 based on their filed income tax returns.

     5               23.      Renato and Corazon did not provide sufficient payment with their 2012, 2013, or

     6   2015 tax returns to pay the balances due.

     7                                  FEDERAL TAX LIABILITIES AND LIENS

     8               24.      A duly authorized delegate of the Secretary of the Treasury timely assessed joint

     9   federal income taxes (Form 1040), penalties, and interest against Renato M. Almeda and

    10   Corazon C. Almeda as follows:

    11        Tax          Assessment                    Assessment Amount                      Unpaid Balance as
              Year            Date                                                              of July 26, 20191
    12        2005         10-05-2009    Income Taxes:                               $39,536.00    $24,129.81
                           10-05-2009    Accuracy Penalty:2                           $7,692.40
    13                     10-05-2009    Interest:                                   $11,723.73
                           05-24-2010    Fees and Collection Costs:                     $170.00
    14                     12-08-2014    Interest:                                    $5,846.91
                           12-08-2014    Late Payment Penalty:                        $4,073.26
    15        2006         10-05-2009    Income Taxes:                               $30,416.00    $69,968.33
                           10-05-2009    Accuracy Penalty:                            $5,975.80
    16                     10-05-2009    Interest:                                    $5,884.26
                           12-08-2014    Interest:                                    $7,966.89
    17                     12-08-2014    Late Payment Penalty:                        $7,604.00
              2007         10-05-2009    Income Taxes:                               $58,396.00   $125,322.21
    18                     10-05-2009    Accuracy Penalty:                           $11,227.20
                           10-05-2009    Interest:                                    $5,274.61
    19                     12-08-2014    Interest:                                   $14,114.45
                           12-08-2014    Late Payment Penalty:                       $14,599.00
    20        2009         10-01-2012    Income Taxes:                               $14,881.00    $29,291.02
                           10-01-2012    Accuracy Penalty:                            $2,976.20
    21

    22   1
          The unpaid balance amounts in paragraph 24 include taxes, penalties, interest, payments, credits, and other
         adjustments through July 26, 2019.
    23   2
             See 26 U.S.C. § 6662.
    24       U.S. Complaint                                                          U.S. Department of Justice
                                                          4
             (Case No. )                                                             Tax Division, Western Region
    25                                                                               P.O. Box 683
                                                                                     Washington, D.C. 20044
                                                                                     Telephone: 202-307-6547
5
                        Case 2:19-cv-01137 Document 1 Filed 07/23/19 Page 5 of 10



     1     Tax          Assessment                  Assessment Amount                    Unpaid Balance as
           Year            Date                                                          of July 26, 20191
     2                  10-01-2012    Interest:                             $1,518.59
                        11-19-2012    Fees and Collection Costs:              $110.00
     3                  12-08-2014    Interest:                             $1,319.94
                        12-08-2014    Late Payment Penalty:                 $1,934.53
     4     2010         10-01-2012    Income Taxes:                        $12,253.00        $23,242.54
                        10-01-2012    Accuracy Penalty:                     $2,450.60
     5                  10-01-2012    Interest:                               $662.59
                        12-08-2014    Interest:                             $1,041.26
     6                  12-08-2014    Late Payment Penalty:                 $1,592.89
           2012         11-18-2013    Income Taxes:                        $36,733.00          $673.80
     7                  11-18-2013    Late Payment Penalty:                   $236.76
                        11-18-2013    Interest:                               $119.93
     8                  02-16-2015    Fees and Collection Costs:              $190.00
           2013         12-08-2014    Income Taxes:                        $30,457.00         $8,193.77
     9                  12-08-2014    Estimated Tax Penalty:                  $284.00
                        12-08-2014    Late Payment Penalty:                   $630.18
    10                  12-08-2014    Interest:                               $325.30
           2015         08-14-2017    Income Taxes:                         $3,371.00         $5,830.08
    11                  08-14-2017    Late Filing Penalty:                    $842.75
                        08-14-2017    Interest:                               $212.54
    12                  11-13-2017    Fees and Collection Costs:              $198.00
                                                                            TOTAL:           $286,651.56
    13

    14            25.      Since the dates of assessments described in paragraph 24 above, interest and other

    15   statutory additions have accrued and will continue to accrue as provided by law. As of July 26,

    16   2019, Renato and Corazon owe $286,651.56 in joint federal income tax liabilities for the years

    17   2005, 2006, 2007, 2009, 2010, 2012, 2013, and 2015.

    18            26.      Despite timely notice and demand for payment of the assessed sums described in

    19   paragraph 24 above, Renato and Corazon have refused or neglected to pay the assessed amounts

    20   to the United States. Therefore, pursuant to 26 U.S.C. §§ 6321 and 6322, federal tax liens arose

    21   in favor of the United States upon all property and rights to property belonging to Renato and

    22   Corazon as of the date of each assessment.

    23

    24    U.S. Complaint                                                   U.S. Department of Justice
                                                     5
          (Case No. )                                                      Tax Division, Western Region
    25                                                                     P.O. Box 683
                                                                           Washington, D.C. 20044
                                                                           Telephone: 202-307-6547
5
                      Case 2:19-cv-01137 Document 1 Filed 07/23/19 Page 6 of 10



     1          27.        In order to provide notice to third parties entitled to notice of the statutory liens

     2   under 26 U.S.C. § 6323, the IRS recorded the following Notices of Federal Tax Lien (“NFTL”)

     3   naming Renato M. and Corazon C. Almeda as the taxpayer:

     4       Location of Filing            Kind of Tax               Tax Years                   Filing Date
          King County Auditor            1040              2005, 2006, 2007                  05-04-2010
     5
          King County Auditor            1040              2009, 2010                        11-02-2012
     6
          King County Auditor            1040              2012, 2013                        01-05-2015
     7    King County Auditor            1040              2015                              10-25-2017

     8                                           SUBJECT PROPERTY
     9          28.        The Subject Property consists of King County Assessor’s Parcel Number 057300-
    10   0150, located at 5427 40th Avenue West, Seattle, Washington 98199 and legally described as:
    11          Lots 11, 12 and 13 in Block 4, and that portion of Lot 10 of said Block 4, lying
                Northerly of a line described as follows:
    12
                Beginning at a point on the Southeasterly line of said Block 4, which point is
    13          246.45 feet Northeasterly from the Southeast corner thereof; Thence North 89
                degrees 50 minutes 17 seconds West, 79.38 feet to the Westerly margin of said
    14          Block and the terminus of said described land;
    15          All in BAY TERRACE ADDITION TO THE CITY OF SEATTLE, as per plat
                recorded in Volume 7 of plats, page 61, records of King County;
    16
                TOGETHER WITH that portion of vacated 40th Avenue West adjoining, which,
    17          upon vacation, attaches to said property by operation of law;
    18          SITUATE in the City of Seattle, County of King, State of Washington.
    19          29.        Renato and Corazon Almeda purchased the Subject Property from Todd C. Harps
    20   and Michele L. Harps on December 8, 1992.
    21          30.        A statutory warranty deed conveying the Subject Property to “Renato Almeda and
    22   Corazon C. Almeda, husband and wife” was recorded with the King County Auditor on
    23   December 11, 1992.
    24    U.S. Complaint                                                       U.S. Department of Justice
                                                       6
          (Case No. )                                                          Tax Division, Western Region
    25                                                                         P.O. Box 683
                                                                               Washington, D.C. 20044
                                                                               Telephone: 202-307-6547
5
                      Case 2:19-cv-01137 Document 1 Filed 07/23/19 Page 7 of 10



     1          31.        The Subject Property was acquired as community property by Renato and

     2   Corazon Almeda under RCW 26.16.030.

     3          32.        Renato has resided in the Subject Property from 1992 to the present.

     4          33.        Corazon resided in the Subject Property from 1992 until 2016.

     5          34.        Upon information and belief, a personal representative of Corazon Almeda’s

     6   estate has not been appointed and a probate estate has not been opened. Renato Almeda is the

     7   surviving spouse of Corazon Almeda, and Corazon’s interests in her assets, including the Subject

     8   Property, immediately vested with him upon Corazon’s death. See RCW 11.04.015, 11.02.070;

     9   Robertson v. GMAC Mortg. LLC, 2013 WL 6017482, at *3 (W.D. Wash. Nov. 14, 2013).

    10          35.        Renato Almeda has been the sole owner of the Subject Property since Corazon’s

    11   death in 2016.

    12                         FIRST CLAIM FOR RELIEF:
                REDUCE TO JUDGMENT FEDERAL INCOME TAX ASSESSMENTS
    13     AGAINST RENATO M. ALMEDA AND THE ESTATE OF CORAZON C. ALMEDA

    14          36.        The United States incorporates the allegations stated in paragraphs 1 to 35.

    15          37.        The IRS timely assessed joint federal income taxes, interest, and penalties against

    16   Renato M. Almeda and Corazon C. Almeda for tax years 2005, 2006, 2007, 2009, 2010, 2012,

    17   2013, and 2015, as described in paragraph 24.

    18          38.        Despite timely notice and demand for payment of the assessments set forth in

    19   paragraph 24, Renato and Corazon have neglected, failed, or refused to pay the assessed amounts

    20   to the United States.

    21          39.        Accordingly, the United States has established a claim against Renato and

    22   Corazon for unpaid joint federal income tax liabilities in the amount of $286,651.56 as of July

    23   26, 2019, plus interest and other statutory additions accruing thereafter as provided by law.

    24    U.S. Complaint                                                    U.S. Department of Justice
                                                     7
          (Case No. )                                                       Tax Division, Western Region
    25                                                                      P.O. Box 683
                                                                            Washington, D.C. 20044
                                                                            Telephone: 202-307-6547
5
                      Case 2:19-cv-01137 Document 1 Filed 07/23/19 Page 8 of 10



     1          40.        Under 26 U.S.C. § 7402(a), the United States is entitled to judgment against

     2   Renato M. Almeda and the Estate of Corazon C. Almeda for the unpaid balance of the

     3   assessments for tax years 2005, 2006, 2007, 2009, 2010, 2012, 2013, and 2015 described in

     4   paragraph 24, i.e., $286,651.56 as of July 26, 2019, plus interest and other statutory additions

     5   accruing to the date of payment.

     6                         SECOND CLAIM FOR RELIEF:
                  FORECLOSE FEDERAL TAX LIENS ON THE SUBJECT PROPERTY
     7

     8          41.        The United States incorporates the allegations stated in paragraphs 1 to 40.

     9          42.        Under 26 U.S.C. §§ 6321 and 6322, federal tax liens arose on the dates of the

    10   assessments set forth in paragraph 24, and attached to all property and rights to property

    11   belonging to Renato and Corazon, including the Subject Property.

    12          43.        Renato and Corazon owned the Subject Property starting in 1992, and upon

    13   information and belief, Renato became the sole owner in 2016.

    14          44.        Federal tax liens attached to the Subject Property when the IRS assessed joint

    15   income tax liabilities against Renato and Corazon, as set forth in paragraph 24, and the liens

    16   remain attached to the Subject Property now in the hands of Renato.

    17          45.        In the alternative, federal tax liens attached and remain attached to the Subject

    18   Property because it was acquired as community property, and Renato and Corazon’s joint

    19   income tax liabilities are community debts.

    20          46.        The United States provided notice to third parties entitled to notice of the

    21   statutory tax liens under 26 U.S.C. § 6323 by filing Notices of Federal Tax Lien as described in

    22   paragraph 27.

    23

    24    U.S. Complaint                                                     U.S. Department of Justice
                                                      8
          (Case No. )                                                        Tax Division, Western Region
    25                                                                       P.O. Box 683
                                                                             Washington, D.C. 20044
                                                                             Telephone: 202-307-6547
5
                      Case 2:19-cv-01137 Document 1 Filed 07/23/19 Page 9 of 10



     1          47.        The United States’ federal tax liens have priority over all interests in the Subject

     2   Property acquired after the attachment of the liens, subject to 26 U.S.C. § 6323.

     3          48.        Under 26 U.S.C. § 7403, the United States is entitled to enforce its federal tax

     4   liens against the Subject Property by foreclosing upon and selling the property, with an

     5   appropriate portion of the net proceeds to be distributed to the United States for application

     6   toward the unpaid federal tax liabilities of Renato M. Almeda and Corazon C. Almeda in

     7   accordance with the law.

     8          WHEREFORE, the United States prays as follows:

     9          A.         That the Court determine and adjudge that Defendants Renato M. Almeda and the

    10   Estate of Corazon C. Almeda are indebted to the United States for joint federal income tax

    11   liabilities for the years 2005, 2006, 2007, 2009, 2010, 2012, 2013, and 2015 in the amount of

    12   $286,651.56, plus interest and other statutory additions accruing from July 26, 2019 as provided

    13   by law, or in such amount as the Court determines, and that judgment in that amount be entered

    14   against Renato M. Almeda and the Estate of Corazon C. Almeda, jointly and severally, and in

    15   favor of the United States;

    16          B.         That the Court determine, adjudge, and decree that the United States has valid and

    17   subsisting federal tax liens on all property and rights to property belonging to Renato M. Almeda

    18   and the Estate of Corazon C. Almeda, including but not limited to, the Subject Property;

    19          C.         That the Court determine the interests of Renato M. Almeda, the Estate of

    20   Corazon C. Almeda, and all other named Defendants in the Subject Property and their respective

    21   priorities in a distribution of proceeds from a sale of such property;

    22          D.         That the federal tax liens against Renato M. Almeda and Corazon C. Almeda be

    23   foreclosed upon the Subject Property, that such property be sold under 26 U.S.C. § 7403 and 28

    24    U.S. Complaint                                                      U.S. Department of Justice
                                                      9
          (Case No. )                                                         Tax Division, Western Region
    25                                                                        P.O. Box 683
                                                                              Washington, D.C. 20044
                                                                              Telephone: 202-307-6547
5
                     Case 2:19-cv-01137 Document 1 Filed 07/23/19 Page 10 of 10



     1   U.S.C. § 2001, and that the proceeds from such sale be distributed in accordance with the Court’s

     2   findings as to the validity and priority of the liens and claims of all parties, with an appropriate

     3   portion of the proceeds going to the United States for application toward the unpaid federal tax

     4   liabilities of Renato M. Almeda and Corazon C. Almeda; and

     5          E.         That the United States be granted its costs and attorney’s fees herein, and such

     6   other and further relief as the Court deems just and proper.

     7

     8   Dated: July 23, 2019

     9                                                           Respectfully submitted,

    10                                                           RICHARD E. ZUCKERMAN
                                                                 Principal Deputy Assistant Attorney General
    11
                                                                 /s/ Jennifer Y. Golden
    12                                                           JENNIFER Y. GOLDEN
                                                                 Trial Attorney, Tax Division
    13                                                           U.S. Department of Justice
                                                                 P.O. Box 683, Ben Franklin Station
    14                                                           Washington, D.C. 20044
                                                                 Tel: 202-307-6547
    15                                                           Fax: 202-307-0054
                                                                 Jennifer.Y.Golden@usdoj.gov
    16
                                                                 Of Counsel:
    17                                                           BRIAN T. MORAN
                                                                 United States Attorney
    18                                                           Western District of Washington

    19                                                           Attorneys for the United States of America

    20

    21

    22

    23

    24    U.S. Complaint                                                    U.S. Department of Justice
                                                     10
          (Case No. )                                                       Tax Division, Western Region
    25                                                                      P.O. Box 683
                                                                            Washington, D.C. 20044
                                                                            Telephone: 202-307-6547
5
                                         Case 2:19-cv-01137 Document 1-1 Filed 07/23/19 Page 1 of 1
JS 44 (Rev. 0)                                                         CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS                                                                                             DEFENDANTS
United States of America                                                                                    Renato M. Almeda; Estate of Corazon C. Almeda; JPMorgan Chase
                                                                                                            Bank, N.A.; PNC Bank, N.A.; King County, Washington
    (b) County of Residence of First Listed Plaintiff                                                        County of Residence of First Listed Defendant King
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                   (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                              NOTE:      IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                         THE TRACT OF LAND INVOLVED.

    (c) Attorneys (Firm Name, Address, and Telephone Number)                                                   Attorneys (If Known)

Jennifer Y. Golden, U.S. Department of Justice, Tax Division, P.O. Box
683, Ben Franklin Station, Washington, DC 20044, 202-307-6547

II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                         III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                          (For Diversity Cases Only)                                        and One Box for Defendant)
u 1    U.S. Government                u 3     Federal Question                                                                     PTF       DEF                                           PTF      DEF
         Plaintiff                              (U.S. Government Not a Party)                        Citizen of This State         u 1       u 1       Incorporated or Principal Place       u 4     u 4
                                                                                                                                                         of Business In This State

u 2    U.S. Government                u 4     Diversity                                              Citizen of Another State          u 2    u    2   Incorporated and Principal Place    u 5     u 5
         Defendant                              (Indicate Citizenship of Parties in Item III)                                                             of Business In Another State

                                                                                                     Citizen or Subject of a           u 3    u    3   Foreign Nation                      u 6     u 6
                                                                                                       Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)                                                                                             Click here for: Nature of Suit Code Descriptions.
           CONTRACT                                             TORTS                                  FORFEITURE/PENALTY                         BANKRUPTCY                    OTHER STATUTES
u   110 Insurance                        PERSONAL INJURY                PERSONAL INJURY              u 625 Drug Related Seizure          u 422 Appeal 28 USC 158          u 375 False Claims Act
u   120 Marine                       u   310 Airplane                 u 365 Personal Injury -              of Property 21 USC 881        u 423 Withdrawal                 u 376 Qui Tam (31 USC
u   130 Miller Act                   u   315 Airplane Product               Product Liability        u 690 Other                               28 USC 157                       3729(a))
u   140 Negotiable Instrument                 Liability               u 367 Health Care/                                                                                  u 400 State Reapportionment
u   150 Recovery of Overpayment      u   320 Assault, Libel &               Pharmaceutical                                                 PROPERTY RIGHTS                u 410 Antitrust
        & Enforcement of Judgment             Slander                       Personal Injury                                              u 820 Copyrights                 u 430 Banks and Banking
u   151 Medicare Act                 u   330 Federal Employers’             Product Liability                                            u 830 Patent                     u 450 Commerce
u   152 Recovery of Defaulted                 Liability               u 368 Asbestos Personal                                            u 835 Patent - Abbreviated       u 460 Deportation
        Student Loans                u   340 Marine                         Injury Product                                                     New Drug Application       u 470 Racketeer Influenced and
        (Excludes Veterans)          u   345 Marine Product                 Liability                                                    u 840 Trademark                        Corrupt Organizations
u   153 Recovery of Overpayment               Liability                PERSONAL PROPERTY                         LABOR                     SOCIAL SECURITY                u 480 Consumer Credit
        of Veteran’s Benefits        u   350 Motor Vehicle            u 370 Other Fraud              u 710 Fair Labor Standards          u 861 HIA (1395ff)               u 485 Telephone Consumer
u   160 Stockholders’ Suits          u   355 Motor Vehicle            u 371 Truth in Lending                Act                          u 862 Black Lung (923)                 Protection Act
u   190 Other Contract                       Product Liability        u 380 Other Personal           u 720 Labor/Management              u 863 DIWC/DIWW (405(g))         u 490 Cable/Sat TV
u   195 Contract Product Liability   u   360 Other Personal                 Property Damage                 Relations                    u 864 SSID Title XVI             u 850 Securities/Commodities/
u   196 Franchise                            Injury                   u 385 Property Damage          u 740 Railway Labor Act             u 865 RSI (405(g))                     Exchange
                                     u   362 Personal Injury -              Product Liability        u 751 Family and Medical                                             u 890 Other Statutory Actions
                                             Medical Malpractice                                            Leave Act                                                     u 891 Agricultural Acts
        REAL PROPERTY                      CIVIL RIGHTS                PRISONER PETITIONS            u 790 Other Labor Litigation          FEDERAL TAX SUITS              u 893 Environmental Matters
u   210 Land Condemnation            u   440 Other Civil Rights         Habeas Corpus:               u 791 Employee Retirement           u 870 Taxes (U.S. Plaintiff      u 895 Freedom of Information
u   220 Foreclosure                  u   441 Voting                   u 463 Alien Detainee                 Income Security Act                  or Defendant)                   Act
u   230 Rent Lease & Ejectment       u   442 Employment               u 510 Motions to Vacate                                            u 871 IRS—Third Party            u 896 Arbitration
u   240 Torts to Land                u   443 Housing/                       Sentence                                                            26 USC 7609               u 899 Administrative Procedure
u   245 Tort Product Liability               Accommodations           u 530 General                                                                                             Act/Review or Appeal of
u   290 All Other Real Property      u   445 Amer. w/Disabilities -   u 535 Death Penalty                  IMMIGRATION                                                          Agency Decision
                                             Employment                 Other:                       u 462 Naturalization Application                                     u 950 Constitutionality of
                                     u   446 Amer. w/Disabilities -   u 540 Mandamus & Other         u 465 Other Immigration                                                    State Statutes
                                             Other                    u 550 Civil Rights                   Actions
                                     u   448 Education                u 555 Prison Condition
                                                                      u 560 Civil Detainee -
                                                                            Conditions of
                                                                            Confinement
V. ORIGIN (Place an “X” in One Box Only)
u 1 Original             u 2 Removed from                 u 3         Remanded from             u 4 Reinstated or       u 5 Transferred from     u 6 Multidistrict                  u 8 Multidistrict
    Proceeding               State Court                              Appellate Court               Reopened                Another District             Litigation -                   Litigation -
                                                                                                                        (specify)                        Transfer                      Direct File
                                          Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                           26 U.S.C. 7403
VI. CAUSE OF ACTION Brief description of cause:
                                           Reduce federal tax assessments to judgment and foreclose federal tax liens
VII. REQUESTED IN     u CHECK IF THIS IS A CLASS ACTION                                                 DEMAND $                                   CHECK YES only if demanded in complaint:
     COMPLAINT:          UNDER RULE 23, F.R.Cv.P.                                                         286,651.56                               JURY DEMAND:         u Yes      u No
VIII. RELATED CASE(S)
                       (See instructions):
      IF ANY                               JUDGE                                                                                             DOCKET NUMBER
DATE                                                                     SIGNATURE OF ATTORNEY OF RECORD
07/23/2019                                                              /s/ Jennifer Y. Golden
FOR OFFICE USE ONLY

    RECEIPT #                     AMOUNT                                     APPLYING IFP                                      JUDGE                          MAG. JUDGE
                         Case 2:19-cv-01137 Document 1-2 Filed 07/23/19 Page 1 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                    for the
                                                     Western District
                                                    __________        of of
                                                               District  Washington
                                                                            __________

                  United States of America                            )
                                                                      )
                                                                      )
                                                                      )
                            Plaintiff(s)                              )
                                                                      )
                                v.                                            Civil Action No.
                                                                      )
  Renato M. Almeda; Estate of Corazon C. Almeda;                      )
 JPMorgan Chase Bank, N.A.; PNC Bank, N.A.; King                      )
               County, Washington                                     )
                                                                      )
                           Defendant(s)                               )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Renato M. Almeda
                                           5427 40th Avenue West
                                           Seattle, WA 98199




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Jennifer Y. Golden
                                           U.S. Department of Justice, Tax Division
                                           P.O. Box 683
                                           Ben Franklin Station
                                           Washington, DC 20044


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                 CLERK OF COURT


Date:
                                                                                           Signature of Clerk or Deputy Clerk
                           Case 2:19-cv-01137 Document 1-2 Filed 07/23/19 Page 2 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No.

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           u I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           u I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           u I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           u I returned the summons unexecuted because                                                                              ; or

           u Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:
                         Case 2:19-cv-01137 Document 1-3 Filed 07/23/19 Page 1 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                    for the
                                                     Western District
                                                    __________        of of
                                                               District  Washington
                                                                            __________

                  United States of America                            )
                                                                      )
                                                                      )
                                                                      )
                            Plaintiff(s)                              )
                                                                      )
                                v.                                            Civil Action No.
                                                                      )
  Renato M. Almeda; Estate of Corazon C. Almeda;                      )
 JPMorgan Chase Bank, N.A.; PNC Bank, N.A.; King                      )
               County, Washington                                     )
                                                                      )
                           Defendant(s)                               )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Estate of Corazon C. Almeda
                                           c/o Renato M. Almeda, Distributee
                                           5427 40th Avenue West
                                           Seattle, WA 98199




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Jennifer Y. Golden
                                           U.S. Department of Justice, Tax Division
                                           P.O. Box 683
                                           Ben Franklin Station
                                           Washington, DC 20044


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                 CLERK OF COURT


Date:
                                                                                           Signature of Clerk or Deputy Clerk
                           Case 2:19-cv-01137 Document 1-3 Filed 07/23/19 Page 2 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No.

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           u I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           u I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           u I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           u I returned the summons unexecuted because                                                                              ; or

           u Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:
                         Case 2:19-cv-01137 Document 1-4 Filed 07/23/19 Page 1 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                    for the
                                                     Western District
                                                    __________        of of
                                                               District  Washington
                                                                            __________

                  United States of America                            )
                                                                      )
                                                                      )
                                                                      )
                            Plaintiff(s)                              )
                                                                      )
                                v.                                            Civil Action No.
                                                                      )
  Renato M. Almeda; Estate of Corazon C. Almeda;                      )
 JPMorgan Chase Bank, N.A.; PNC Bank, N.A.; King                      )
               County, Washington                                     )
                                                                      )
                           Defendant(s)                               )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) JPMorgan Chase Bank, N.A.
                                           c/o JPMorgan Chase & Co.
                                           c/o CT Corporation System, registered agent
                                           711 Capitol Way South, Suite 204
                                           Olympia, WA 98501



          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Jennifer Y. Golden
                                           U.S. Department of Justice, Tax Division
                                           P.O. Box 683
                                           Ben Franklin Station
                                           Washington, DC 20044


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                 CLERK OF COURT


Date:
                                                                                           Signature of Clerk or Deputy Clerk
                           Case 2:19-cv-01137 Document 1-4 Filed 07/23/19 Page 2 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No.

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           u I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           u I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           u I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           u I returned the summons unexecuted because                                                                              ; or

           u Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:
                         Case 2:19-cv-01137 Document 1-5 Filed 07/23/19 Page 1 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                    for the
                                                     Western District
                                                    __________        of of
                                                               District  Washington
                                                                            __________

                  United States of America                            )
                                                                      )
                                                                      )
                                                                      )
                            Plaintiff(s)                              )
                                                                      )
                                v.                                            Civil Action No.
                                                                      )
  Renato M. Almeda; Estate of Corazon C. Almeda;                      )
 JPMorgan Chase Bank, N.A.; PNC Bank, N.A.; King                      )
               County, Washington                                     )
                                                                      )
                           Defendant(s)                               )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) PNC Bank, N.A.
                                           The Tower at PNC Plaza
                                           300 Fifth Avenue
                                           Pittsburgh, PA 15222




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Jennifer Y. Golden
                                           U.S. Department of Justice, Tax Division
                                           P.O. Box 683
                                           Ben Franklin Station
                                           Washington, DC 20044


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                 CLERK OF COURT


Date:
                                                                                           Signature of Clerk or Deputy Clerk
                           Case 2:19-cv-01137 Document 1-5 Filed 07/23/19 Page 2 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No.

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           u I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           u I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           u I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           u I returned the summons unexecuted because                                                                              ; or

           u Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:
                         Case 2:19-cv-01137 Document 1-6 Filed 07/23/19 Page 1 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                    for the
                                                     Western District
                                                    __________        of of
                                                               District  Washington
                                                                            __________

                  United States of America                            )
                                                                      )
                                                                      )
                                                                      )
                            Plaintiff(s)                              )
                                                                      )
                                v.                                            Civil Action No.
                                                                      )
  Renato M. Almeda; Estate of Corazon C. Almeda;                      )
 JPMorgan Chase Bank, N.A.; PNC Bank, N.A.; King                      )
               County, Washington                                     )
                                                                      )
                           Defendant(s)                               )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) King County
                                           c/o County Auditor
                                           516 Third Avenue, Room W-1033
                                           Seattle, WA 98104




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Jennifer Y. Golden
                                           U.S. Department of Justice, Tax Division
                                           P.O. Box 683
                                           Ben Franklin Station
                                           Washington, DC 20044


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                 CLERK OF COURT


Date:
                                                                                           Signature of Clerk or Deputy Clerk
                           Case 2:19-cv-01137 Document 1-6 Filed 07/23/19 Page 2 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No.

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           u I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           u I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           u I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           u I returned the summons unexecuted because                                                                              ; or

           u Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:
